
	
		I
		111th CONGRESS
		1st Session
		H. R. 3830
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  develop an individual chronic disease prevention and wellness achievement
		  matrix.
	
	
		1.Short titleThis Act may be cited as the
			 Health and Wellness for Americans Act of
			 2009.
		2.Individual
			 chronic disease prevention and wellness achievement matrix
			(a)DevelopmentThe Secretary of Health and Human Services
			 shall develop an individual chronic disease prevention and wellness achievement
			 matrix—
				(1)to assist
			 individuals to lower their risks of chronic disease;
				(2)to achieve overall
			 reductions in the incidence of chronic disease on a national scale; and
				(3)to lay the
			 foundation for future policies that incentivize achievements based on the
			 matrix.
				(b)FactorsThe matrix under subsection (a) shall
			 consist of easily measurable, demonstrable, clinical factors as follows:
				(1)Achieving the recommended body mass index
			 for an individual’s height and weight, or alternatively, an individual’s
			 recommended waist circumference.
				(2)Achieving recommended lipid profile levels
			 that make up a full lipid panel, or alternatively the recommended ratio of high
			 density lipoprotein (HDL) to low density lipoprotein (LDL).
				(3)Achieving the
			 recommended blood pressure level.
				(4)Completing all cancer screenings for age
			 and gender, based on guidelines of the U.S. Preventive Services Task
			 Force.
				(5)Achieving
			 non-smoking status.
				(6)Achieving the
			 recommended fasting blood sugar level (or, if diabetic, the recommended
			 hemoglobin A1c level).
				
